DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 13-22 and 24-26 as filed on 6/10/2021 are under examination in the instant office action.
Claims 27-32 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 12/16/2019. 
In response to the final office action, please, cancel non-elected, withdrawn, and non-examined claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-15, 18-22, 24 and 26 remain/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Eibinger et al.  (“Cellulose surface degradation by a lytic polysaccharide monooxygenase and its effect on cellulase hydrolytic efficiency”. The Journal of Biological Chemistry. December 2014, Vol.289, No. 52, pages 35929-36938). 

In particular, the cited reference by Eibinger discloses a method of making nanocellulose or smaller/shorter fragments of cellulose, wherein the cited method comprises successive steps of: 1)  enzymatic treatment of cellulose-based substrate by bringing it into contact with lytic polysaccharide monooxygenase (LPMO) as a sole enzyme (see abstract; see page 35931, col.1, par. 2);  and 2) mechanical treatment of the LMPO-treated cellulose-based substrate by shaking when washing before  subsequent analysis of cellulose disintegration by scanning microscopy (page 35931, col.1, last par.). Manipulations such as shaking when washing as disclosed by the cited reference cannot be distinguished from the claim-recited homogenization, micro fluidization and/or abrasion since all mechanical treatments provide for dispersion of degraded cellulose into shorter and smaller fragments or into nanocellulose fibers. The cited reference by Eibinger explicitly acknowledges that LPMO alone provided for smaller and shorter fragments of cellulose (page 35934, col.1, line 8). The cited reference by Eibinger explicitly acknowledges that LPMO alone provided for lateral and vertical degradation of cellulose (page 35932, col. 2, line 9) and, thus, it facilitated delamination of cellulose fibers within the broadest reasonable meaning of the claims. 
Therefore, the cited reference by Eibinger anticipates claim 13.
As applied to claims 14 and 15, the enzyme LPMO in the cited method of the cited reference by Eibinger is derived from Neurospora crassa (page 35930, col. 2, par. 2); it is capable to cleave cellulose by oxidation of at least C1 or C4 position of glucose Neurospora crassa belongs to AA9 family as evidenced by IDS reference by Morgenstern (see table 1, page 473).
As applied to claim 18, in the cited method the electron donor is ascorbate (page 35931, col. 1, par. 2, line 6). 
As applied to claims 19-22, in the cited method the cellulose-based substrate is Avicel (page 35930, col. 2, last paragraph); and Avicel is obtained/made from wood pulp (pharma Dupont), thereby, being same substrate as encompassed by the claims.
As applied to claim 24, it is noted that the claim-recited post-treatment step is generic. In the cited method the cellulose-based substrate treated by LPMO enzyme and by mechanical treatment was further submitted to post-treatment with reagents as intended for further analysis by microscopy (page 35931, col.1, last par.). 
As applied to claim 26, the cited reference by Eibinger explicitly acknowledges that LPMO alone provided for smaller and shorter fragments of cellulose (page 35934, col.1, line 8). Thus, the final product consists of cellulose nanofibrils within the broadest reasonable meaning of the claims.
Therefore, the cited reference by Eibinger anticipates the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13-22 and 24-26 remain/are rejected under 35 U.S.C. 103 as being unpatentable over WO 20014/085730 (Nelson), Morgenstern et al (Briefings in Functional Genomics, 2014, Vol. 13, No. 6, pages 471-481), Eibinger et al.  (“Cellulose surface degradation by a lytic polysaccharide monooxygenase and its effect on cellulase hydrolytic efficiency”. The Journal of Biological Chemistry. December 2014, Vol. 289, No. 52, pages 35929-36938) and Horn et al (Biotechnology for Biofuels. 2012, 5:45, pages 1-12).
The cited document WO 20014/085730 (Nelson) discloses a process for producing nanocelluloses from a cellulose-based substrate comprising cellulose fibers (see entire document including abstract, par. 0093, 0090, 0084), wherein the process comprises successive steps: 1) of enzymatically treating the cellulose-based substrate, and 2) mechanically treating the cellulose-based substrate subjected to enzymatic treatment. At least some enzymatic treatment is prior to mechanical treatment (0093) as encompassed by claim 13. In the method of the cited document WO 20014/085730 (Nelson) the mechanical treatment includes uses of means such as homogenizers and microfluidizers (0084) as encompassed by claim 13. In the method of the cited document WO 20014/085730 (Nelson) the cellulose based substrates are wood, cellulose-rich fibrous plants, papermaking pulps and others as encompassed by claims19-22.  The cited document WO 20014/085730 (Nelson) discloses additional post treatment steps following mechanical treatment including bleaching, oxidation, enzymatic bleaching, derivatization and others (0095, 00106) as encompassed by claims 24 and 25. 

In the method of the cited document WO 20014/085730 (Nelson) the enzymatic treatment of cellulose-based substrates includes the use of generic cellulase (0090).
The cited document WO 20014/085730 (Nelson) is silent about the use of lytic polysaccharide monooxygenase enzyme (LPMO).
 But LPMO enzymes have been known and used for degradation of cellulose-based materials in the prior art. The reference by Eibinger et al teaches that application of LMPO alone provides for lateral and vertical degradation of cellulose (page 35932, col. 2, line 9) and, thus, it facilitated delamination of cellulose fibers into nanocellulose.  The cited reference by Morgenstern teaches the use of various LMPOs enzymes that are capable to cleave carbon atoms in positions C1, C4 of the glucose ring and that belong to AA9 and AA10 families by CAZy classification including LPMO derived from Neurospora crassa and LPMOs derived from Podospora anserine including enzymes with Genbank ID such as Genbank CAP68375 and Genbank CAP73254 (see table 6, page 474) within the meaning of claims of claims 14-17. The activity of LPMO enzymes depends on electron donors and require presence of electron donors including ascorbate, gallate, reduced glutathione and others (see the reference by Horn page 6, col.1, par. 2, lines 7-11) within the meaning of claims 18.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute LMPO enzyme for a generic cellulolytic enzyme in the method of WO 20014/085730 (Nelson)  with a reasonable prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 6/10/2021 have been fully considered but they are not found persuasive.
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by Eibinger et al.  (“Cellulose surface degradation by a lytic polysaccharide monooxygenase and its effect on cellulase hydrolytic efficiency”. The Journal of Biological Chemistry. December 2014, Vol.289, No. 52, pages 35929-36938) Applicants argue that the cited reference does not teach producing “nanocellulose” upon treatment of cellulose substrate with enzyme LPMO since it describes release or formation of “oligosaccharides” upon treatment of cellulose substrate with enzyme LPMO (response pages 9-10). This argument is not found persuasive for the very least reason that nanocellulose is/would be same as oligosaccharide by its chemical structure. Further, the cited reference by Eibinger not only explicitly acknowledges that LPMO alone provided for smaller and shorter fragments of cellulose (page 35934, col.1, 
The cited reference by Eibinger explicitly acknowledges that LPMO alone provided for lateral and vertical degradation of cellulose (page 35932, col. 2, line 9) and, thus, it facilitates further delamination of cellulose fibers by mechanical treatment (washing as disclosed/practiced by Eibinger) within the broadest reasonable meaning of the claims.
Applicants also argue that the cited reference does not suggest mechanical treatment after enzymatic treatment with LPMO (response page 10). This argument is not found persuasive because the cited reference describes “washing” after enzymatic treatment with LPMO; and it remains unclear as disclosed, as argued and as intended for the claimed invention what are differences between the claimed “homogenization” step and the cited “washing” step which appears to provide for shaking and dispersion of enzymatically degraded cellulose substrate material as claimed “homogenization” does/would. 
With regard to the claim rejection under 35 U.S.C. 103 Applicants argue that the cited WO 20014/085730 (Nelson) teaches the use of several enzymes that hydrolyze cellulose but claimed invention is limited to the sole use of LPMO. 

No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Vera Afremova
July 26, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653